UNITED STATES COURT OF APPEALS
                         For the Fifth Circuit



                             No. 99-60298
                           Summary Calendar



                            RUTH ANDERSON,

                                               Plaintiff-Appellant,


                                VERSUS


               DAN GLICKMAN, Secretary, United States
                     Department of Agriculture,

                                                Defendant-Appellee.




           Appeal from the United States District Court
             For the Southern District of Mississippi
                            (3:97-CV-779)
                            July 20, 2000
Before EMILIO M. GARZA, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Ruth Anderson sued Dan Glickman as Secretary of the Department

of Agriculture alleging claims of discrimination on the basis of

her race and sex and retaliation by her employer, the United States

Forestry Service.     The case was tried to a jury who returned



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
verdicts in favor of her employer on all issues.   Anderson moved

for a new trial on the grounds that the district court erred in

sustaining the employer’s objection, on the grounds of hearsay and

relevance, to the admission of a document which was part of a

report of the EEOC investigation.   The district court overruled

Anderson’s motion for new trial and Anderson appeals.

     We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.   For

the reasons stated by the district judge in his Opinion and Order

filed under date of April 5, 1999, we find that the district court

did not abuse its discretion in overruling the motion for new

trial, and we AFFIRM the Final Judgment entered herein on January

26, 1999.

               AFFIRMED.